Dewey, J.
This verdict for the plaintiffs cannot be maintained. 1. The defendant Pulsifer is not personally chargeable as the principal, or a party to the bond given to prosecute the writ of review. Abby v. Chase, 6 Cush. 54.
2. In the present state of the pleadings, the defendants were improperly joined. If the parties Macomber and Miller are liable at all, it must be as sureties upon a bond executed by the Appleton Mutual Fire Insurance Company as principals. If ' an amendment be made by introducing that company as defendants, the question must then arise whether the bond is legally executed by them, upon which we give no opinion.
3. If the action were before us upon a case with proper parties, there would seem to be the further difficulty of charging the defendants, upon the present state of the record, in the proceedings on the writ of 'review. By the terms of the bond, the obligors were to pay to the plaintiffs the sum for which judgment was rendered in the original action, with interest, and additional damages and costs, “ in case the former judgment shall be affirmed in full or in part.” The record shows no such judgment of affirmation, but only a judgment for costs in favor of the defendants in review.

Verdict for the plaintiffs set aside.